Citation Nr: 0735116	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment of coronary artery disease, to 
include cardiac catheterization, on July 26, 2004, from Idaho 
Cardiology Associates and Saint Alphonsus Regional Medical 
Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 determination made by 
the Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Boise, Idaho, that denied the veteran's claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for treatment of his coronary artery disease on July 
26, 2004 from Idaho Cardiology Associates and Saint Alphonsus 
Regional Medical Center.  

In October 2007, pursuant to 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2007) and 38 C.F.R. § 20.900(c) (2007), a Deputy Vice 
Chairman of the Board granted the motion of the appellant's 
representative to advance his case on the docket.  


FINDINGS OF FACT

1.  The veteran received unauthorized treatment of his 
coronary artery disease, to include cardiac catheterization, 
on July 26, 2004 from Idaho Cardiology Associates and Saint 
Alphonsus Regional Medical Center.  Prior authorization for 
such treatment was not given by VA, nor could it be implied.  

2.  On July 26, 2004, service connection was in effect for an 
anxiety disorder, major depression, and post-traumatic stress 
disorder, rated as 50 percent disabling, and impotence, rated 
as noncompensable.  The veteran was not in receipt of a total 
rating based on individual unemployability due to service-
connected disabilities, nor was service connection in effect 
for coronary artery disease or impotence, nor has coronary 
artery disease been associated with or held to be aggravating 
his service-connected psychiatric disorder or impotence.  

3.  The veteran has medical insurance (Medicare) to defray 
the costs of the treatment at the private facilities on July 
26, 2004.  


CONCLUSION OF LAW

The criteria for reimbursement for, or payment of, 
unauthorized medical expenses for treatment of coronary 
artery disease, to include cardiac catheterization, on July 
26, 2004 from Idaho Cardiology Associates and Saint Alphonsus 
Regional Medical Center, have not been met.  38 U.S.C.A. §§ 
1725, 1728 (West 2002 & Supp. 2007); 38 C.F.R. §§ 17.52, 
17.54, 17.120, 17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), became law.  
Regulations implementing the VCAA were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, 
because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his claim for 
reimbursement of medical expenses.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  For example, the veteran was sent a 
VCAA-type notice letter in December 2005.  Further, the 
statements of the case provided the appellant with the 
governing laws and regulations, as well as the basis for the 
denial of his claim.  VA has satisfied its duties to inform 
and assist the appellant in this case.  The appellant was 
provided several opportunities to provide pertinent evidence 
in support of his claim.  The appellant has provided evidence 
in response to these overtures.  In addition, the veteran was 
presented an opportunity for a hearing in this case, but 
waived his opportunity for a hearing.  Further development 
and further expending of VA's resources is not warranted.  
The Board's decision to proceed in adjudicating this claim 
does not therefore prejudice the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Analysis

Service connection has been in effect for many years for 
anxiety disorder, major depression, and post-traumatic stress 
disorder, evaluated as 50 percent disabling from February 
2001.  Service connection is also in effect for impotence 
associated with the service-connected psychiatric disorders, 
evaluated as noncompensable.  Entitlement to service 
connection for coronary artery disease has been denied on 
several occasions, including as recently as a May 2006 rating 
decision.  Further, the veteran is not in receipt of a total 
rating based on individual unemployability due to service-
connected disabilities.  

Private medical records reflect that on July 26, 2004, the 
veteran received medical treatment for coronary artery 
disease, to include cardiac catheterization, from Idaho 
Cardiology Associates and Saint Alphonsus Regional Medical 
Center.  The veteran subsequently filed for reimbursement 
for, or payment of, the medical expenses that he had incurred 
in association with that treatment.  

In a September 2005 administrative decision, the VAMC denied 
the veteran's claim based upon a finding that there was no 
record of prior authorization given by VA for such treatment.  
The December 2005 statement of the case further explained the 
basis of the denial by stating that a VA Medical facility was 
feasibly available and capable or providing the required 
care.  

The veteran appears to argue that he is entitled to such 
reimbursement either on the basis of an implicit prior 
authorization or on the basis that it was for treatment of a 
medical emergency for which a VA medical facility was not 
feasibly available.  Specifically, the veteran asserted that 
he had been followed by VAMC for his coronary artery disease 
in 2001, and attempted to reinstitute cardiac care from the 
VAMC prior to July 2004, but was told that the physician who 
would be treating him was new, and would not be able to see 
him until she had time to review his medical record.  The 
veteran alleged that when the physical symptoms resulting in 
the treatment in question first presented, he believed that 
they were associated with a neck disability for which he had 
received recent treatment from a non-VA physician.  He argues 
that it was only after seeking medical attention for those 
symptoms that he found out that they were actually associated 
with his coronary artery disease.  At that point, he had no 
choice but to continue the care proscribed by his private 
physician, namely the cardiac catheterization, at a private 
facility.  

It is undisputed that the veteran received unauthorized care 
for a nonservice-connected disability, his coronary artery 
disease, from Idaho Cardiology Associates and Saint Alphonsus 
Regional Medical Center on July 26, 2004.  

The veteran now seeks payment of the unauthorized medical 
treatment arguing that he had no choice by to receive the 
private medical treatment in question based upon having been 
told that the VAMC was not ready to see him, and also based 
upon the nature of the medical situation that he faced in 
that he sincerely believed that he was only going for 
treatment for his neck.  The veteran appears to believe that 
since VAMC had treated his coronary artery disease in the 
past, they should also reimburse him for the medical expenses 
incurred under the circumstances that he describes.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received.  See 38 U.S.C.A. § 
1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not 
a medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).

As noted above the veteran has not disputed the fact that he 
was not given prior authorization to seek the medical care in 
question.   His ostensible argument appears to be that when 
he contacted the VAMC in order to initiate care for his 
coronary artery disease, he was told that the physician who 
he would be seeing was new, and was not prepared to see him 
until she could review his medical record.  Even if the 
accuracy of this explanation could be confirmed, which it has 
not, it cannot be considered to be tantamount to implicit, 
much less explicit, authorization for private treatment.  
Clearly, specific formalities which must be followed in order 
to obtain such prior authorization under 38 C.F.R. § 17.54 
were not complied with here, and as a result, proper 
authorization from VA was not obtained. 

Our inquiry does not end there, however.  The Court has 
stated that a "second avenue for potential relief for a 
veteran entitled to VA care forced to obtain treatment at a 
non-VA facility is 38 U.S.C. § 1728, which provides that the 
Secretary 'may, under such regulations as the Secretary shall 
prescribe, reimburse . . . for the reasonable value of such 
care or services . . . for which such veterans have made 
payment.'"  Malone v. Gober, 10 Vet. App. 539, 541 (1997), 
quoting 38 U.S.C.A. § 1728(a) (emphasis added by the Court).

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:  (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service- connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See also 38 C.F.R. § 17.120.  The Court has held 
that all three of these statutory requirements must be met 
before payment may be authorized.  Hayes v. Brown, 6 Vet. 
App. 66, 68 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the veteran is service-connected for a 
variously diagnosed psychiatric disorder rated as 50 percent 
disabling, and for impotence, rated as noncompensable.  He is 
not in receipt of a total rating based on individual 
unemployability due to service-connected disabilities, and 
the treatment in question was for nonservice-connected 
coronary artery disease.  Significantly, there is no evidence 
to suggest that the disability for which treatment was 
received, coronary artery disease, is associated with and/or 
held to be aggravating his service-connected psychiatric 
disorder or impotence, nor has it been argued otherwise.  
Thus, it is clear that one of the previously noted criteria 
was not met at the time that he incurred unauthorized medical 
expenses for the cardiac catheterization services rendered on 
July 26, 2004.  

Although the veteran has implicitly argued that the treatment 
was for a medical emergency, and that a VA or Federal 
facility was not feasibly available at the time of the 
treatment, the Board does not reach those questions, because, 
as noted above, all three of these statutory requirements 
must be met before payment may be authorized.  Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).  

The Board has also considered that the Millennium Health Care 
and Benefits Act provides authority for the reimbursement of 
non-VA emergency treatment under certain conditions for 
veteran's who are not seeking treatment for a service-
connected or related disability or do not have a total 
rating.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  Just as in 
the case of 38 C.F.R. § 17.120, discussed above, these 
provisions also provide that, in order to obtain 
reimbursement of medical expenses, it must be shown that the 
treatment was for emergency services and that Department or 
other Federal facilities were not feasibly available, and 
that an attempt to use them beforehand would not have been 
reasonable.  Most significant to this discussion, however, is 
that it must also be shown that the veteran is financially 
liable to the provider of emergency treatment for that 
treatment; and the veteran has no coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot be 
met if the veteran has coverage under a health-plan contract 
but payment is barred because of a failure by the veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment).  See 38 C.F.R. § 17.1002.

In this case, a review of the record indicates that the 
veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  Specifically, VAMC determined that at the 
time of the treatment in question, the veteran had Medicare A 
& B insurance; the veteran has not disputed this finding.  
The statute defines "health-plan contract" as being an 
insurance policy or contract, medical or hospital service 
agreement, membership or subscription contract, or similar 
arrangement under which health services for individuals are 
provided or the expenses of such services are paid.  38 
U.S.C.A. § 1725(f)(2)(A).  Medicare would qualify for such a 
plan, and thus, the veteran is ineligible for reimbursement 
under the Veterans Millennium Health Care and Benefits Act.  

The Board is sympathetic to the veteran's contentions, 
however, for the reasons set forth above, the criteria under 
any pertinent provision for entitlement to reimbursement for, 
or payment of, unauthorized medical expenses for treatment of 
his coronary artery disease, to include cardiac 
catheterization, on July 26, 2004 from Idaho Cardiology 
Associates and Saint Alphonsus Regional Medical Center, have 
not been met.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim.  Rather, as the 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment of his coronary artery disease 
by cardiac catheterization on July 26, 2004 by Idaho 
Cardiology Associates and Saint Alphonsus Regional Medical 
Center, is denied.  






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


